DETAILED ACTION
This Office Action is in reply to Applicants response to Non-Final Rejection received on November 8, 2021.  Claim(s) 1-14, 16-19, and 22 is/are currently pending in the instant application.
This application is a Continuation of U.S. Patent Application 15/501,699 filed on 2/3/2017, now U.S. Patent 10,129,965 which was a 371 of PCT/US15/39387, filed 7/7/2015, which claimed priority to U.S. provisional 62/021,524, filed on 7/7/2014.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner acknowledges the Applicants amendments to claims 1, 2, 4-6, 8, 10-11, and 17 as well as the addition of claim 22 in the response on 11/08/2021.  The pending claims are currently 1-14, 16-19, and 22.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior arts of record do not disclose or suggest in combination with the additional limitations of the claim “controlling the device luminaire group based on the initial setting value;
receiving an input at an input mechanism of the switch associated with a position of the second light emitting element;
in response to receiving the input, emitting light with the second set of characteristics at the first light element of the switch; and 
within a threshold time interval, controlling a first and second subset of the luminaire group based on the second setting value using wired powerlines and wireless communications, respectively.”, nor would it have been obvious to one of skill in the art to do so.


Regarding claim 8, the prior arts of record do not disclose or suggest in combination with the additional limitations of the claim “ controlling a reference light to emit light having a first parameter value associated with an initial setting value;
controlling a second light to emit light having a second parameter value associated with a second setting value, the second parameter value different from the first parameter value and the second setting value being different from the initial setting value; and 
at the processor, determining the second setting value based on receipt of a signal from an input device, wherein the reference light and the second light are controlled based on the signal;
wherein, in response to receipt of a second user input at the input mechanism, the processor is configured to control the plurality of luminaires to operate at the second setting value.”, nor would it have been obvious to one of skill in the art to do so.
Claims 9-14, 16, and 22 are also allowed as being dependent on claim 8.

Regarding claim 17, the prior arts of record do not disclose or suggest in combination with the additional limitations of the claim “controlling a second luminaire to emit light having a second set of characteristics associated with a second setting value, the second set of characteristics different from the first set of characteristics and the second setting value different from the initial setting value;
at a remote device, receiving a user input;
in response to receipt of the user input, controlling the reference luminaire to emit light having the second set of characteristics; and
sending a signal to the luminaire group to operate at the second setting value.”, nor would it have been obvious to one of skill in the art to do so.
Claims 18 and 19 are also allowed as being dependent on claim 18. 
 



Response to Arguments
Applicant’s arguments, see remarks, filed 11/08/2021, with respect to the rejections under 35 U.S.C. § 102 and 103 have been fully considered and are persuasive.  The rejections of the claims have been withdrawn at this time.  
The amendments to the claims in addition to the related arguments are persuasive.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN C WHITE whose telephone number is (571)272-1406.  The examiner can normally be reached on M-F 5:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or is encouraged to call the Examiner at the phone number listed above.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 






/DYLAN C WHITE/Primary Examiner, Art Unit 3683                                                                                                                                                                                           January 5, 2022